[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Adams, Slip Opinion No. 2020-Ohio-6911.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.




                          SLIP OPINION NO. 2020-OHIO-6911
              THE STATE OF OHIO, APPELLEE, v. ADAMS, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Adams, Slip Opinion No. 2020-Ohio-6911.]
Appeal dismissed as having been improvidently accepted.
(No. 2019-1646―Submitted December 15, 2020―Decided December 30, 2020.)
               APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 108083, 2019-Ohio-4259.
                                    _________________
          {¶ 1} This case is dismissed as having been improvidently accepted.
          O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, and DEWINE, JJ.,
concur.
          DONNELLY, J., dissents and would order briefing.
          STEWART, J., not participating.
                                    _________________
          Mark A. Stanton, Cuyahoga County Public Defender, and John T. Martin,
Assistant Public Defender, for appellant, Carl Adams.
SUPREME COURT OF OHIO




 _________________




          2